--------------------------------------------------------------------------------

EXHIBIT 10.1.1
 
 
EXHIBIT “A”


 SOAPBOX MOBILE INC. / SINGLETOUCH SYSTEMS INC.
PERPETUAL EXCLUSIVE LICENSE AGREEMENT


THIS AGREEMENT is entered into as of the date of last signature below (the
"Effective Date") by and between Soapbox Mobile Inc., a Delaware corporation
("LICENSOR") and Single Touch Systems Inc., a Delaware corporation ("LICENSEE").
 
WHEREAS, LICENSEE wishes to license all software related to and identified as
the “Anywhere” software (“ANYWHERE”) and LICENSOR desires to license this
software to LICENSEE.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. GRANT OF LICENSE
 
Subject to the terms and conditions of the Agreement, LICENSOR grants to
LICENSEE a perpetual exclusive license to use ANYWHERE worldwide.  LICENSEE may
use ANYWHERE without limitation including, but not limited to, using in
executable format and may translate or modify ANYWHERE or incorporate it into
other software, at its sole discretion.
 
2. COPIES
 
LICENSEE may make copies of ANYWHERE in executable code form or any other form
as necessary for use by LICENSEE and for any backup or archive purposes.


3. CONSIDERATION TO LICENSOR
 
As consideration for the License, LICENSEE and LICENSOR agree that the
consideration in all forms received pursuant to the Settlement Agreement and
Mutual General Release entered into by and between the LICENSEE, LICENSOR and
other parties of which this PERPETUAL EXCLUSIVE LICENSE AGREEMENT is an integral
part of and a condition thereto is adequate, satisfactory consideration for this
license and no additional consideration is required for the entire Term of this
License.
 
4. OWNERSHIP
 
The original and any copies of ANYWHERE, made by LICENSEE, including
translations, compilations, partial copies, modifications, and updates, are the
property of LICENSOR.
 
In the event the LICENSOR becomes insolvent, declares bankruptcy, ceases to
operate or is dissolved voluntarily or involuntarily, then the ownership of
ANYWHERE shall immediately vest in the LICENCEE without any additional
consideration due. Additionally, the LICENCEE may assert that any of these
conditions has occurred by notice to the LICENSOR and upon the expiration of 20
days if the assertion is not reasonable refuted by the LICENCEE the complete
ownership of ANYWHERE shall vest in the LICENCEE.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
LICENSOR grants to LICENSEE the exclusive right to sue at its own expense any
party who infringes the rights set forth in this license.  LICENSEE shall pay
costs in connection with such suit and retain any and all proceeds of any final
judgment in such suit.
 
5. PROPRIETARY RIGHTS
 
LICENSEE recognizes that LICENSOR regards the Licensed Programs as its
proprietary information and as confidential trade secrets of great
value.  LICENSEE however shall at its sole discretion have the right to provide
or to otherwise make available in any form ANYWHERE, or any portion thereof, to
any person it deems necessary without the prior written consent of
LICENSOR.  LICENSEE agrees to treat the ANYWHERE with at least the same degree
of care with which LICENSEE treats its own confidential information.
 
6. TERM
 
The license granted hereunder is perpetual and shall continue without
termination.
 
7. WARRANTY DISCLAIMER
 
LICENSOR licenses, and LICENSEE accepts, ANYWHERE "AS IS." LICENSOR PROVIDES NO
WARRANTIES AS TO THE FUNCTION OR USE OF THE ANYWHERE, WHETHER EXPRESS, IMPLIED,
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE.  THE ENTIRE RISK AS TO THE
QUALITY AND PERFORMANCE OF ANYWHERE IS WITH LICENSEE.  LICENSOR DOES NOT WARRANT
THAT THE FUNCTIONS CONTAINED IN ANYWHERE WILL MEET LICENSEE'S REQUIREMENTS OR
THAT THE OPERATION OF ANYWHERE WILL BE UNINTERRUPTED OR ERROR FREE.
 
8. PATENT AND COPYRIGHT INDEMNITY
 
LICENSOR will defend at its own expense any action brought against LICENSEE to
the extent it is based on a claim that ANYWHERE used within the scope of the
license granted hereunder infringe a United States patent, copyright or other
proprietary right of a third party. LICENSOR will pay any costs, damages or
attorney fees finally awarded against LICENSEE in such action which are
attributable to such claim, provided LICENSOR is promptly notified in writing of
such claim, may participate the defense and/or settlement of such claim.
 
9. LIMITATION OF LIABILITY
 
LICENSOR'S LIABILITY TO LICENSEE UNDER ANY PROVISIONS OF THIS AGREEMENT FOR
DAMAGES FINALLY AWARDED SHALL BE LIMITED TO THE AMOUNTS ACTUALLY PAID HEREUNDER
BY LICENSEE TO LICENSOR.  IN NO EVENT SHALL LICENSOR BE LIABLE FOR INDIRECT,
INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF USE, LOSS OF
PROFITS OR INTERRUPTION OF BUSINESS, HOWEVER CAUSED OR ON ANY THEORY OF
LIABILITY.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
10. NOTICES
 
All notices in connection with this Agreement shall be in writing and may be
given by certified, registered, or first class mail or personally delivered. For
purposes of this Agreement, a notice shall be deemed effective upon personal
delivery to the party or if by mail five days after proper deposit in a mail
box.
 
11. ASSIGNMENT
 
This Agreement and the licenses granted by it may be sold, encumbered, assigned,
sublicensed, or otherwise transferred by LICENSEE at its sole and absolute
discretion without the prior written consent of LICENSOR
 
12. SUCCESSORS
 
This Agreement will be binding upon and will inure to the benefit of the parties
hereto and their respective representatives, successors and assigns except as
otherwise provided herein.
 
13. SEVERABILITY
 
In the event any provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall remain in force as if such
provision were not a part.
 
14. GOVERNING LAW/FORUM
 
This Agreement shall be governed and interpreted by the laws of the State of
California. San Diego County, California shall be the appropriate venue and
jurisdiction for the resolution of any disputes hereunder. Both parties hereby
consent to such personal and exclusive jurisdiction.
 
15. EXPORT REGULATIONS
 
LICENSEE understands that LICENSOR is subject to regulation by agencies of the
U.S. Government, including the U.S. Departments of Commerce and State, which
prohibit export or diversion of certain technical products to certain
countries.  LICENSEE warrants that it will comply in all respect with the export
and re-export restrictions that may be required by law for ANYWHERE and for all
other applicable export regulations.  LICENSEE agrees to indemnify and hold
LICENSOR harmless from any loss, damages, liability or expenses incurred by
LICENSOR as a result of LICENSEE's failure to comply with any export regulations
or restrictions.
 
16. ENTIRE AGREEMENT
 
This Agreement sets forth the entire understanding between the parties with
respect to the subject matter hereof, and merges and supersedes all prior
agreements, discussions and understandings, express or implied, concerning such
matters.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.
 

Soapbox Mobile, Inc.     Single Touch Systems, Inc.                            
  By:
/s/ Duncan McLaren
    By:
/s/ James Orsini
            Duncan McLaren, Director and Special Corporate Officer     James
Orsini, President  

 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
4

--------------------------------------------------------------------------------

 